DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 Status Of Claims
This Office Action is in response to an amendment received 7/5/2022 in which Applicant lists claim 18 as being cancelled, claims 2, 6 and 15 as being original, and claims 1, 3-5, 7-14, 16-17 and 19-23 as being previously presented. It is interpreted by the examiner that claims 1-17 and 19-23 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 includes limitations wherein “the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load” (claim 1), and wherein “the at least one actuator is a magnetic actuator” (claim 19). However, at least lines 13-15 of page 7 of the specification list a motor and stator actuator means, and a magnetic actuator means in the alternative. For example, “[t]he at least one actuator may be a motor having a stator attached to the diffuser and a rotor attached to a spinning eccentric load. Alternatively, the at least one actuator may be a magnetic actuator which is quieter than a motor” (specification page 7, lines 13-15, emphasis added). Since the specification lists the actuators of the limitations of claims 1 and 19 as alternative embodiments, claim 19 is interpreted to conflict with the limitations of claim 1. Therefore, the intended scope of claim 19 cannot be determined.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the combination of Michimori and Junya does not teach or suggest “a leaf spring arranged as a rectangular frame having a width and a height…such that the leaf spring provides in-plane stiffness less than the out-of-plane stiffness” (see at least argument A on pages 5-7 of the remarks), this argument is not persuasive and is respectfully traversed. Michimori discloses leaf springs 35a-35d forming a frame, and arranged in a rectangular fashion, having a width and a height (figs. 2 and 4, elements 35a-35d). Michimori merely does not disclose that the leaf springs 35a-35d are connected to each other such that the four corner leaf springs would make up a rectangular frame as shown in figure 5 of Applicant’s drawings. Therefore, Junya is relied upon to show that a leaf spring frame may be a single one-piece rectangular frame. For example, the leaf spring arrangement of Michimori being formed as a single one-piece rectangular frame, would include the leaf spring 35a being connected to leaf spring 35b along the top of frame 31 between securing portions 33, leaf spring 35a being connected to leaf spring 35c along the left of frame 31 between mounting portions 75, leaf spring 35b being connected to leaf spring 35d along the right of frame 31 between mounting portions 75, and optionally leaf spring 35c being connected to leaf spring 35d along the bottom of frame 31 between securing portions 33. A rectangular frame leaf spring of Michimori, modified to include the teachings of Junya, would perform the same function as it does in Michimori where the diffuser is suspended within the frame, where the leaf spring provides in-plane stiffness less than the out-of-plane stiffness (paras. [0039]-[0041] of Michimori), and the at least one actuator moves the diffuser in a continuous circular motion (paras. [0032]-[0036] of Michimori). The combination of the teachings of Michimori and Junya results in the simple substitution of the four separate leaf springs 35a-35d of Michimori with a single leaf spring forming the rectangular frame. In fact, Michimori provides teachings that “the total number of elastic support members constituting the screen driving unit is not limited to four” and that the “structure of the individual elastic support members can be appropriately modified” (Michimori para. [0074]). It is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Additionally, it is noted that though “a leaf spring arranged as a rectangular frame”, as recited in claim 1, has been interpreted for the purpose of this examination as being a single leaf spring (as shown in figures 4 and 5 of Applicant’s drawings), claim 1 is not limited to this interpretation. In fact, Applicant’s disclosure describes the rectangular frame on page 3, line 26 through page 4, line 4, wherein the “rectangular frame may comprise a plurality of gaps or breaks along its length. In some embodiments, each side of the rectangular frame includes a gap or break such that the rectangular frame is four separate corner pieces each having an L-shape” (e.g. the rectangular frame may include leaf springs such as that shown as elements 35a-35d in figures 2 and 4 of Michimori).
Regarding Applicant’s argument that the rectangular leaf spring 102 of Junya does not provide in-plane stiffness less than the out-of-plane stiffness, as required by claim 1 (see at least argument A on pages 6-7 of the remarks), this argument is not persuasive and is respectfully traversed. Junya was not relied upon for teaching this limitation as this limitation is taught by Michimori (see at least section 13 of the Final Office Action mailed 1/5/2022, as well as the rejections set forth infra). Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The advantages of the claimed configuration relating to a high stiffness in the z-direction and low stiffness in the x-y plane are also set forth in at least paragraphs [0032]-[0036], [0039]-[0041], [0048], [0056], [0059]-[0061], [0073] and [0076] of Michimori.
Regarding Applicant’s argument that the combination of Michimori, Junya and Yatsugi does not teach or suggest “at least one actuator arranged to move the diffuser…wherein the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load” (see at least argument B on pages 8-9 of the remarks), this argument is not persuasive and is respectfully traversed. Applicant argues that the combination fails since leaf spring 102 of Junya allows out-of-plane movement of the diffuser, rather than in-plane movement. As set forth supra, the combination of the teachings of Michimori and Junya results in the simple substitution of the four separate leaf springs 35a-35d of Michimori with a single leaf spring forming the rectangular frame of Michimori. Therefore, the rectangular frame leaf spring of Michimori, modified to include the teachings of Junya, would perform the same function as it does in Michimori where the diffuser is suspended within the frame, where the leaf spring provides in-plane stiffness less than the out-of-plane stiffness (paras. [0039]-[0041] of Michimori). Additionally, Michimori discloses actuating the diffuser in an elliptical/circular motion to reduce scintillation (Michimori figure 2, movement A around axis O, and paras. [0034], [0036]), and therefore the combination with the motor and stator actuator set forth in Yatsugi would have been obvious to an ordinary skilled artisan before the effective filing date of the claimed invention since a simple substitution for a motor and stator actuator would provide an expected result of actuating the diffuser in an elliptical/circular motion while providing a reasonable expectation for success. 
Regarding Applicant’s argument that the combination of Michimori, Junya and Yatsugi does not teach or suggest “at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to the opposite side of the diffuser” (see at least argument C on pages 9-10 of the remarks), this argument is not persuasive and is respectfully traversed. Applicant argues that Uragami describes out-of-plane movement, rather than in-plane movement, and thus “the skilled person would understand that the magnetic actuators taught in Uragami would not be suitable for providing the required movement of the Fresnel lens 23 of Michimori in an elliptical path in a plane parallel to Michimori’s screen” (Applicant’s page 10 of their remarks). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Michimori discloses actuating the diffuser in an elliptical/circular motion via at least one actuator (Michimori figure 2, movement A around axis O via elements 40A and 40B), and therefore the combination with the teachings of Uragami is merely to teach that the position of actuators may be positioned on opposite sides of an assembly (see at least section 33 of the Final Office Action mailed 1/5/2022). Changing the position(s) of the at least one actuator(s) of Michimori, as combined with Junya and Yatsugi, to positions on opposite sides of the diffuser would have been obvious to an ordinary skilled artisan before the effective filing date of the claimed invention since changing the position(s) of the actuator(s) would provide an expected result of actuating the diffuser in an elliptical/circular motion while providing a reasonable expectation for success. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) and Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi).
Regarding claims 1 and 16, Michimori discloses a diffuser assembly (see at least figure 1, element 25) comprising:
leaf springs arranged as a frame having a width and height (see at least figures 2 and 4, elements 35a-35d);
a diffuser suspended within the frame (see at least paragraph [0073]); and
at least one actuator arranged to move the diffuser (see at least elements 40A-40B), wherein the assembly is arranged such that the leaf spring provides in-plane stiffness less than the out-of-plane stiffness (see at least the shape and orientations of elements 35a-35d, as well as paragraphs [0039]-[0041]).
Michimori does not specifically disclose that the leaf springs formed as a frame are a leaf spring formed as a rectangular frame.
However, Junya teaches a light source projection device wherein a leaf spring is formed as a rectangular frame having a width and a height (see at least elements 102 or 112, and paragraphs [0029] and [0092]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the leaf spring of the diffuser assembly of Michimori to include the teachings of Junya so that the leaf springs formed as a frame are a single leaf spring formed as a rectangular frame, for the purpose of reducing the number of parts by providing a single leaf spring element to provide structure and support in one plane while also allowing flexible movement in another plane. 
Michimori and Junya does not specifically disclose that the at least one actuator is one actuator attached to the substantially the middle of the diffuser, or that the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load.
However, Yatsugi discloses a diffuser assembly wherein the at least one actuator is one actuator attached to the substantially the middle of the assembly (see at least figure 2, element 4), and the at least one actuator is a motor having a stator and a rotor having a spinning eccentric load (see at least figures 2 and 3, elements 4, 41, 42, 43 and 43a).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the diffuser assembly of Michimori in view of Junya to include the teachings of Yatsugi so that the at least one actuator is one actuator attached to the substantially the middle of the diffuser, and so that the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load, for the purpose of using a known actuator type and mounting solution such that the diffuser may be moved in-plane to reduce speckle while having a reasonable expectation for success.
Regarding claim 2, Michimori in view of Junya and Yatsugi discloses that each side of the frame has at least one pivot point about which it can flex in one direction (see at least figure 2 of Michimori, mounting portions 33 and 75).
Regarding claim 3, Michimori in view of Junya and Yatsugi discloses that the total length of the leaf spring in the width direction that can flex about a pivot point is equal to the total length of the leaf spring in the height direction that can flex about a pivot point (see at least figure 2 of Michimori, elements 35a-35d, and paras. [0039]-[0041]).
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the shape, size and/or dimensions of the leaf spring, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination; and since such a modification would involve only a mere change in size of a component which is generally considered as being within the ordinary skill in the art; and since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable size, shape, and/or dimensions for the leaf spring to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Michimori in view of Junya and Yatsugi discloses that the diffuser assembly further comprises a support structure arrange to support the leaf spring (see at least figure 2, element 70 of Michimori, figures 3A and 3B, element 101 of Junya, and the combination set forth above).
Regarding claim 5, Michimori in view of Junya and Yatsugi discloses that each pivot point is formed by a mechanical connection between the leaf spring and diffuser or between the leaf spring and support structure (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 6, Michimori in view of Junya and Yatsugi discloses that the mechanical connections are such that the orientation of the diffuser is fixed (see at least figure 2, elements 33 and 75, as well as paragraphs [0039]-[0041] and [0074] of Michimori).
Regarding claim 7, Michimori in view of Junya and Yatsugi discloses that the pivot points are equal and opposite (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 8, Michimori in view of Junya and Yatsugi discloses that each pivot point has a corresponding pivot point on the opposite side of the leaf spring (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 9, Michimori in view of Junya and Yatsugi discloses that the pivot point or pivot points divide each side of the leaf spring into sections of equal length (see at least figure 2, elements 33 and 75 and paras [0030]-[0032] and [0039]-[0041] of Michimori, as well as the combination set forth above).
Regarding claim 10, Michimori in view of Junya and Yatsugi discloses that the leaf spring is a strip of material having a smallest dimension, wherein the out-of-plane direction is perpendicular to the smallest dimension of the leaf spring (see at least the shape and orientations of elements 35a-35d of Michimori, as well as the combination set forth above).
Regarding claim 11, Junya discloses that the leaf spring is made of a flexible metallic material (see at least paragraph [0030] of Junya).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the material of the leaf spring of Michimori to include the teachings of Junya so that the leaf spring is made of spring steel, for the purpose of using a known material to provide a desirable amount of strength and flexibility. Additionally, it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to form the leaf spring of spring steel for the purpose of choosing an appropriate material for an intended purpose and to achieve the desired strength and flexibility requirements for the leaf spring. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Michimori in view of Junya and Yatsugi does not specifically disclose that the shortest dimension of the leaf spring is less than 0.5 mm. 
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the dimensions of the leaf spring, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable dimensions for the leaf spring so that the shortest dimension of the leaf spring is less than 0.5 mm to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 12, Michimori in view of Junya and Yatsugi does not specifically disclose that the leaf spring is made of plastic and the shortest dimension of the leaf spring is less than 3 mm. 
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the material of the leaf spring so that the leaf spring is made of plastic, for the purpose of using a known material to provide a desirable amount of strength and flexibility. Additionally, it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to form the leaf spring of plastic for the purpose of choosing an appropriate material for an intended purpose and to achieve the desired strength and flexibility requirements for the leaf spring. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the dimensions of the leaf spring, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable dimensions for the leaf spring so that the shortest dimension of the leaf spring is less than 3 mm to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 13, Michimori in view of Junya and Yatsugi discloses that the diffuser and leaf spring are substantially planar (see at least figure 2, elements 25, 35a-35d and paragraph [0073] of Michimori, as well as the combination set forth above).
Regarding claim 14, Michimori in view of Junya and Yatsugi discloses that the assembly is such that the movement of the diffuser is substantially in-plane (see at least figure 2, element “A” and paragraphs [0029] and [0034] of Michimori).
Regarding claim 15, Michimori in view of Junya and Yatsugi discloses that the in-plane movement of the diffuser is a substantially circular movement (see at least figure 2, element “A” and paragraphs [0029] and [0034] of Michimori).
Regarding claim 19, as best understood, Michimori in view of Junya and Yatsugi discloses that at least one actuator is a magnetic actuator (see at least paragraph [0042] of Michimori).
Regarding claim 20, Michimori in view of Junya and Yatsugi discloses that the diffuser is mounted within an inner frame (see at least element 31 of Michimori) and the leaf spring, inner frame and support structure are integral (see at least elements 35a-35d, 31 and 70 of Michimori).
Regarding claim 21, Michimori in view of Junya and Yatsugi discloses an optical system comprising a diffuser assembly according to claim 1; and
a display system configured to display an image on the diffuser of the diffuser assembly (see at least the abstract and figure 1 of Michimori).
Regarding claim 23, Michimori in view of Junya and Yatsugi discloses a method of reducing speckle, the method comprising:
providing a diffuser assembly according to claim 1;
displaying an image on the diffuser of the diffuser assembly; and
while displaying the image on the diffuser, moving the diffuser relative to the frame such that the diffuser moves substantially more in-plane than out-of-plane, thereby reducing speckle in the image (see at least figures 1 and 2, and paragraphs [0002], [0008], [0036], [0073] and [0076] of Michimori).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) and Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi) as applied to claim 1 above, and further in view of Uragami et al., U.S. Patent Application Publication Number 2017/0212347 A1, of record (hereafter Uragami).
Regarding claim 17, Michimori in view of Junya and Yatsugi disclose the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to another part of the side of the diffuser (see at least figure 2, elements 40A and 40B of Michimori).
Michimori in view of Junya and Yatsugi does not specifically disclose that the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to the opposite side of the diffuser.
However, Uragami teaches a leaf spring actuator assembly (see at least figure 7B, elements 305 and 303) wherein a first actuator is positioned on a first side of the assembly (see at least figures 4-6, one of the elements 311 and 312, or one of the elements 313 and 314) and a second actuator is positioned on an opposite side of the assembly (see at least figures 4-6, another one of the elements 311 and 312, or another one of the elements 313 and 314).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the diffuser assembly of Michimori in view of Junya and Yatsugi to include the teachings of Uragami so that the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to the opposite side of the diffuser, for the purpose of providing a desired movement to the diffuser assembly for a particular application while having a reasonable expectation for success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) and Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi) as applied to claim 1 above, and further in view of Dunphy et al., U.S. Patent Application Publication Number 2009/0009871 A1, of record (hereafter Dunphy).
Regarding claim 22, Michimori in view of Junya and Yatsugi does not specifically disclose that the display system is a holographic projector.
However, Dunphy teaches a system for reducing speckle in a projection display system using an actuated diffuser assembly wherein the display system is a holographic projector (see at least the title, abstract, figures 1-3 and paragraph [0021]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Michimori in view of Junya and Yatsugi to include the teachings of Dunphy so that the display system is a holographic projector, for the purpose of using the diffuser assembly for speckle reduction in a known type of display system, such as a holographic projector, while having a reasonable expectation for success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872